Citation Nr: 0027986	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  93-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for pyelonephritis, 
with a left renal cyst and hypertension, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The Board remanded this case back 
to the RO in September 1995 and February 1999, and the case 
has since been returned to the Board.


REMAND

Following the RO's readjudication of the veteran's claim in 
April 2000, the RO, on July 24, 2000, informed the veteran 
that his appeal was being certified to the Board.  On August 
9, 2000, the RO received a letter from the veteran's 
representative in which multiple enclosures, including 
service medical records and other miscellaneous medical 
records, were described.  The Board subsequently received 
this letter on September 1, 2000.  This submission with the 
envelope was received by the Board within 90 days of the July 
2000 notice of certification to the Board and was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 
(1999).  However, the Board has been unable to locate the 
records that were listed in the cover letter.  In a Report of 
Contact dated in October 2000, it is noted that the Board 
contacted the veteran's local representative and was told 
that the evidence was submitted to the RO, but the RO 
subsequently reported that such evidence was not in its 
possession.  The items described include medical records 
which may have  a bearing on the veteran's claim for an 
increased rating.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran, 
inform him of the fact that the evidence 
listed in the August 2000 letter was not 
received by the Board, and request that 
he resubmit that evidence which he feels 
has a bearing on his increased rating 
claim.  A copy of the August letter 
should be provided to the veteran to 
assist him in assembling this 
information.  If he provides a list of 
treatment providers and appropriate 
releases, the RO should assist in 
obtaining this evidence.  Any records 
received by the RO should be added to the 
claims file.

2.  Then, if new evidence is added to the 
claims file, the RO should readjudicate 
the veteran's claim of entitlement an 
increased evaluation for pyelonephritis, 
with a left renal cyst and hypertension.  
If the disposition of this claim remains 
unfavorable to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an appropriate period of time in 
which to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


